DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of cylindrical portions must be shown or the feature(s) canceled from the claim(s).  In Fig. 5 of the instant specification, the plurality of cylindrical portions (73) are hexagonal and not cylindrical.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0061], line 4, “the second porous member 70A” should be changed to read “the second porous member 70B” per line 3 of [0061].
Appropriate correction is required.
Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1, line 5, “fixed to the end-plate” should be changed to read “fixed to at least one end-plate” to clarify which end-plate as per Fig. 2 of the instant specification. 
Claim 1, lines 10-11, “the second directions” should be changed to read “the second direction” to correct the pluralization.
Claim 2, line 8, “fixed to the end-plate” should be changed to read “fixed to at least one end-plate” to clarify which end-plate as per Fig. 2 of the instant specification. 
Claim 2, line 7, “and each having” should be changed to read “and each short side-wall having” to clarify the claim is referring to the pair of short side-walls in claim 2, line 5 as per [0026] of the instant specification.  
Claim 3, lines 1-2, “the cylindrical portion” should be changed to read “at least one of the cylindrical portions” to clarify which cylindrical portion as per [0049] of the instant specification.
Claim 3, line 3, “on the short side-wall” should be changed to read “on at least one side-wall of the pair of short side-walls
Claim 3, line 3, “of one of the cases” should be changed to read “of the case” to clarify which case as per claim 2, line 3 and [0049] of the instant specification.
Claim 4, line 4, “at least one of a pair of the end plates” should be changed to read “at least one end-plate of the pair of end-plates” to clarify the claim is referring to the pair of the end plates of claim 1, line 3 as per Fig. 11 of the instant specification.
Claim 5, line 2, “the fixing portion of the restrain element” should be changed to read “a fixing portion of the restrain element” due to a lack of antecedent basis.
Claim 5, lines 2-3, “from the end-plate toward” should be changed to read “from the at least one end-plate of the pair of end-plates towards” to clarify the claim is referring to the at least one end-plate of the pair of end-plates of claim 4, line 4 as per Fig. 11 of the instant specification and to correct the pluralization of the word “toward”.
Claim 6, line 2, “the cylindrical portion” should be changed to read “each of the plurality of cylindrical portions” because the claim is referring to “a plurality of cylindrical portions” of claim 1, line 7 as per Fig. 5 of the instant specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “plurality of cylindrical portions” in claim 1, lines 7-8 is used by the claim to mean “polygonal,” while the accepted meaning is “relating to or having the form or properties of a cylinder” as per the Merriam-Webster dictionary. The term is indefinite because the specification does not clearly redefine the term.
Claims 2-7 are also rejected based on their dependency on claim 1.
Claim 2 recites the limitation "at least a pair of the fixing portions" in line 9.  There is insufficient antecedent basis for this limitation in the claim since “a fixing portion” is referred to in claim 2, line 8. The restraint element 60 comprises a pair of fixing portions 65 wherein at least one of the fixing portions of the pair of fixing portions is fixed to at least one end-plate (50), wherein the porous member (70) is disposed between the fixing portion and the other fixing portion of the restraint element (instant specification; [0042] & Figs. 1, 3). Thus, the Examiner will interpret claim 2, lines 8-9, to mean “the restraint element has a fixing portion fixed to at least one end-plate, and the porous member is disposed between the fixing portion and another fixing portion of the restraint element”.
Claim 3 is also rejected based on its dependency of claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopkins et al. (US 20120321934 A1).
Regarding claim 1, Hopkins discloses an energy storage apparatus [0002] comprising: a plurality of energy storage devices (plurality of 1702; Fig, 17) stacked and arranged in a first direction (X direction; see annotated Fig. 17 reproduced below); an end-plate (cell retainer depicted between 1704, 1706; Fig. 17) disposed at each end in the first direction of the plurality of energy storage devices (Fig. 17); and a restraint element (1706, 1708; Fig. 17) that is fixed to at least one end-plate (fixed since the energy storage apparatus is an integral structure when assembled such that the restraint element will not move relative to at least one end-plate; Fig. 17) and restrains positions in the first direction of the plurality of energy storage devices (Fig. 17), wherein the restraint element includes a porous that has a plurality of cylindrical portions member (body of restraint element contains cylindrical holes; Figs. 14, 17) arranged two-dimensionally in the first direction and a second direction (Y direction; see annotated Fig. 17 reproduced below) intersecting with the first direction and is disposed such that an axis of each 

    PNG
    media_image1.png
    748
    811
    media_image1.png
    Greyscale

Regarding claim 2, Hopkins discloses all of the limitations of the energy storage apparatus above and further discloses wherein the energy storage device comprises a flat battery (1702; Figs. 17, 18) including an electrode assembly and a case in which the electrode assembly is accommodated (the secondary battery depicted will inherently have these features; [0115]), the case has a pair of long side-walls extending in the second direction and the third direction (Y, Z directions; see annotated Fig. 17 reproduced above), and a pair of short side-walls extending in the first direction and the second direction (X, Y directions; see annotated Fig. 17 reproduced above) and each short side-wall having a dimension in the first direction shorter than a dimension in the third direction of each of the long side-walls (see annotated Fig. 17 reproduced above), the restraint element has a fixing portion (distal portion of 1708 containing holes for screws 1710; Fig. 17) fixed to at least one end-plate (fixed since the energy storage apparatus is an integral structure when assembled such that the pair of fixing portions will not move relative to the at least one end plate; Fig. 17), and the porous member is disposed between the fixing 
Regarding claim 3, Hopkins discloses all of the limitations of the energy storage apparatus above and further discloses wherein at least one of the cylindrical portions of the porous member has such a size that one or more of the cylindrical portions are disposed on at least one side-wall of the pair of short side-walls of the case in the first direction (Figs. 14, 17).
Regarding claim 4, Hopkins discloses all of the limitations of the energy storage apparatus above and further discloses wherein energy storage apparatus further comprises: an outer case (2404; Figs. 25, 36) that accommodates the plurality of energy storage devices  (Fig. 14); an electrical component (2706) disposed between at least one end-plate of the pair of end-plates and an opposedly facing surface of the outer case (surface of 2416 circumventing the recessed vent; Figs. 15, 25, 36); and a second porous member (recessed vent on external fan housing 2416; Figs. 25, 36) disposed between the electrical component and the opposedly facing surface of the outer case (Figs. 25, 36), having a plurality of cylindrical portions arranged two-dimensionally in the second direction and the third direction (Figs. 25, 36 and see annotated Fig. 17 reproduced above), and disposed such that an axis of each of the cylindrical portions extends in the first direction (Figs. 25, 36 and see annotated Fig. 17 reproduced above).
Regarding claim 5, Hopkins discloses all of the limitations of the energy storage apparatus above and further discloses wherein a fixing portion of the restraint element (distal portion of 1708 containing holes for screws 1710; Fig. 17) has a protrusion (1706; Fig. 17) that protrudes from the at least one end-plate of the pair of end-plates towards the opposedly facing surface of the outer case (Fig. 17), and the second porous member is fixed to the protrusion 
Regarding claim 7, Hopkins discloses all of the limitations of the energy storage apparatus above and further discloses wherein the energy storage device comprises a flat battery (1702; Figs. 17, 18) including an electrode assembly that has an electrode sheet, and a case in which the electrode assembly is accommodated, and the electrode sheet has a plane extending in the second direction and the third direction (the secondary battery depicted will inherently have these features; [0115] & Figs. 17, 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (US 20120321934 A1) as applied to claim 1 above, and further in view of Wuensche et al. (US 20180013110 A1) (utilizing the 7/26/2016 U.S. filing date).
Regarding claim 6, Hopkins discloses all of the limitations of the energy storage apparatus above but is silent wherein each of the plurality of cylindrical portions of the porous member has a regular hexagonal cross-section.
Wuensche teaches an energy storage apparatus [0002] wherein each of the plurality of cylindrical portions (Fig. 4) of the porous member (42) has a regular hexagonal cross-section (Fig. 4) to accommodate (or restrict) swelling of the battery cell(s) and to connect all components along a longitudinal direction (e.g., to stiffly and tightly connect all components of the battery submodule along the longitudinal direction) [0050].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the regular hexagonal cross-section taught by Wuensche for each of the plurality of cylindrical portions of Hopkins to accommodate (or restrict) swelling of the battery cell(s) and to connect all components along a longitudinal direction (e.g., to stiffly and tightly connect all components of the battery submodule along the longitudinal direction) and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                            
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759